Exhibit 10.26

 

FORM OF THIRD AMENDMENT TO

CHANGE IN CONTROL SEVERANCE AGREEMENTS

 

THIS AMENDMENT to Change in Control Severance Agreement (“Amendment”) dated as
of May 1, 2004 is made by and between The PNC Financial Services Group, Inc., a
Pennsylvania corporation (the “Company”), and                     
(“Executive”).

 

WHEREAS, the Company and Executive have previously entered into a Change in
Control Severance Agreement dated as of                     , as amended by a
first amendment dated as of November 15, 2000 and a second amendment dated as of
June 28, 2001 (together, the “Agreement”); and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders to further amend the
Agreement; and

 

WHEREAS, Section 7.7 of the Agreement authorizes its modification in a writing
signed by both Executive and a designated officer of the Company;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the Company and Executive
hereby amend the Agreement as follows:

 

1. Defined Terms in Amendment; Headings. The definitions of capitalized terms
used in the Amendment will be the same as are set forth in the Agreement except
as amended herein. Headings used in the Amendment are provided for reference and
convenience only, will not be considered part of the Amendment, and will not be
employed in the construction of the Amendment.

 

2. Lump-Sum Matching Amount. Section 5.2(a) of the Agreement is hereby amended
and restated in its entirety as follows:

 

“(a) Lump-Sum Severance Payment. In lieu of any further salary payments to
Executive for periods subsequent to the Date of Termination, the Company will
pay to Executive a lump sum severance payment, in cash, equal to: (i) the
Classification Factor (or, if less, the Retirement Factor) times the sum of (x)
Executive’s Annual Base Salary and (y) Executive’s Annual Bonus; plus (ii) the
Matching Amount, if any; plus (iii) the Incentive Shares Amount, if any.”

 

3. New Definition. Section 8 of the Agreement is hereby amended to add the
following new definition:

 

“ “Incentive Shares Amount” means the cash amount equal to (i) the aggregate
number of target incentive shares granted to Executive during the 3-year period
immediately preceding

 

-1-



--------------------------------------------------------------------------------

the Change in Control (net of the number of target incentive shares that would
be required to be offset against such shares if awarded, such as the offset
required under the Company’s incentive shares granted January 6, 2004 for awards
pursuant to the incentive shares granted January 3, 2003), multiplied by (ii)
the fair market value of a share of PNC common stock on the date the Change in
Control occurs.

 

For purposes of this definition, incentive shares will mean incentive share
award opportunities granted to Executive by the Committee under the Company’s
1997 Long-Term Incentive Award Plan, as amended from time to time, or any
successor plan or plans, where the amount that may be awarded to Executive
pursuant to the opportunity is based at least in part on the performance of the
Corporation with respect to a performance goal or goals established by the
Committee.

 

For purposes of this definition, fair market value of a share of PNC common
stock on a given date will mean the closing price of the stock on that date on
the principal stock exchange on which the stock is traded, or if the stock no
longer trades on the exchange on that date, the value of the per share
consideration payable to a PNC common shareholder in connection with the Change
in Control transaction.

 

If no Change in Control has occurred by the time the payment to Executive
provided for in Section 5.2(a) is due, the 3-year period referenced in the first
paragraph of this definition will be the 3-year period immediately preceding the
CIC Triggering Event, and the fair market value of a share of PNC common stock
referenced in that paragraph will be measured on the date the CIC Triggering
Event occurred or on the Date of Termination, if higher.”

 

4. Renumber Certain Definitions. The definitions in Section 8 of the Agreement
are hereby numbered or renumbered, as the case may be, so that they appear in
alphabetical order after the addition set forth in the Amendment, and any
references in the Agreement to definitions by section number are also hereby
amended accordingly.

 

IN WITNESS WHEREOF, the Company has caused the Amendment to be executed by its
officer, thereunto duly authorized, and Executive has executed the Amendment,
all as of May 1, 2004.

 

THE PNC FINANCIAL SERVICES

GROUP, INC.

By:        

--------------------------------------------------------------------------------

   

[Name]

   

[Title]

 

EXECUTIVE

 

--------------------------------------------------------------------------------

   

[Name]

 

-2-